               Case 8:20-bk-03758-CPM         Doc 6-1     Filed 06/22/20      Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov

In re:

BAY AREA HEALTH, LLC                                    Case No. 8:20-bk-03758-CPM
                                                        Chapter 7

      Debtor(s)
__________________________________________/


               AFFIDAVIT IN SUPPORT OF MOTION FOR RELIEF FROM STAY


STATE OF FLORIDA                        )
                                        )
COUNTY OF MIAMI-DADE                    )

          BEFORE ME, the undersigned authority personally appeared AVI KAUFMAN, who is
personally known to me, who did take an oath and who deposes and says:
          1.     My name is Avi Kaufman, and I am an attorney representing the plaintiff in
Abramson, et. al. v. Federal Insurance Company, et. al., case no. 8:19-cv-02523-TPB-AAS, pending
in the Middle District of Florida.
          2.     It is my sincere and informed belief that the Debtor, Bay Area Health LLC, has
documents and information that are highly relevant to the claims set forth by the plaintiff in that
matter.
          3.     I am unable to proceed in seeking judgment against Federal Insurance or XenCall in
that action without seeking the necessary discovery from Debtor.
          4.     I verify, under penalty of perjury, that the foregoing is true and correct.
Case 8:20-bk-03758-CPM   Doc 6-1   Filed 06/22/20   Page 2 of 2
